Filed 11/3/15 P. v. Lars CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B262153

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA081578)
         v.

MARCUS D. LARS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, James
Otto, Judge. Affirmed.
         Janet Uson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       In 2009, Marcus Lars, who has a significant criminal record, was convicted of two
counts of transport and sale of a controlled substance in violation of Health and Safety
Code section 11352, his second “strike” under Penal Code section 1170.12, subdivision
      1
(c)(1). He was sentenced to a determinate prison term of 11 years.
       In 2014, Lars petitioned for resentencing pursuant to Proposition 36, the Three
Strikes Reform Act of 2012 (§ 1170.126), and Proposition 47, the Safe Neighborhoods
and Schools Act (§ 1170.18). The trial court denied the petition, and Lars appealed.
       We appointed counsel to represent Lars on appeal, but after examination of the
record counsel filed an opening brief raising no issues and asking this court to review the
record independently pursuant to People v. Wende (1979) 25 Cal.3d 436. On June 4,
2015, we informed Lars he had 30 days to submit any contentions or issues he wished us
to consider. We also directed his appointed counsel to send the record and opening brief
to him immediately. We received no response.
       Resentencing under Proposition 36 is unavailable to any “person who is presently
serving a term of imprisonment for a ‘second strike’ conviction imposed pursuant to . . .
paragraph (1) of subdivision (c) of Section 1170.12.” (§ 1170.126, subd. (c).)
Resentencing under Proposition 47 is unavailable to a person convicted of violating
Health and Safety Code section 11352. (See § 1170.18, subd. (a).) Lars is serving a
determinate sentence for a second strike conviction pursuant to section 1170.12,
subdivision (c)(1), for violating Health and Safety Code section 11352. He is therefore
ineligible for resentencing under either proposition.
       We have otherwise examined the entire record and conclude Lars’s counsel
complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal.4th 106 and
People v. Wende, supra, 25 Cal.3d at page 441. No arguable issues exist.




       1
           Undesignated statutory references will be to the Penal Code.


                                              2
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                               CHANEY, Acting P. J.


We concur:



             JOHNSON, J.



             LUI, J.




                                      3